
	

113 HR 2628 IH: To amend title 23, United States Code, with respect to United States Route 78 in Mississippi, and for other purposes.
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2628
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2013
			Mr. Nunnelee (for
			 himself, Mr. Harper,
			 Mr. Thompson of Mississippi, and
			 Mr. Palazzo) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, with respect to
		  United States Route 78 in Mississippi, and for other purposes.
	
	
		1.United States Route 78 in
			 MississippiSection 127 of
			 title 23, United States Code, is amended by adding at the end the
			 following:
			
				(j)United States
				Route 78 in MississippiIf
				any segment of United States Route 78 in Mississippi is designated as part of
				the Interstate System, no limit established under this section may apply to
				that segment with respect to the operation of any vehicle that could have
				legally operated on that segment before such
				designation.
				.
		
